Title: To James Madison from James Monroe, 31 July 1816
From: Monroe, James
To: Madison, James


        
          
            Dear Sir
            Loudoun July 31. 1816
          
          I wrote you a few lines the day I left Washington, to advise of it, and of the state in which the affairs then were, which had so long detaind me there.
          You have already, as I presume, recd., Mr Bagots letter to me respecting

the armament on the lakes, the vague character of which, seems to leave little hope of a satisfactory result, at this time. I enclose you a project of an answer, the object of which is, to take advantage of any power he may possess, to make temporary regulations by instruction to the governors or otherwise, and to compell a reference of the subject for a more permanent arrangment to the British govt. with Mr Adams. That is perhaps the best course, as the commercial subject is in his hands; it is the course, the nature of Mr B’s powers, seems to make indispensible. I suspect the affair of the fisheries will take the same direction. I send you the only document, which I have yet receiv’d on that subject.
          You will be so kind as to make such correction, as you may think proper, in the letter to Mr Bagot, & return it to Mr Graham.
          Your letter to the French minister was forwarded to him, it appearing to be a very proper one.
          What shall I say to Mr. Ten Cate respecting his project about a treaty, with which you were acquainted before you left Washington? with affectionate respect,
          
            Jas Monroe
          
        
        
          Mr Coles is with me. He returns to morrow & will proceed without delay to Boston, to embark for Russia.
        
      